
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 2093
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 30, 2009
			Received
		
		
			August 7, 2009
			Read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		AN ACT
		To amend the Federal Water Pollution
		  Control Act relating to beach monitoring, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Coastal Environment and Public
			 Health Act of 2009.
		2.Water pollution source
			 identification
			(a)Monitoring ProtocolsSection 406(a)(1)(A) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1346(a)(1)(A)) is amended
			 by striking methods for monitoring and inserting
			 protocols for monitoring that are most likely to detect pathogenic
			 contamination.
			(b)Source TrackingSection 406(b) of such Act (33 U.S.C. 1346(b))
			 is amended—
				(1)by redesignating paragraphs (3) and (4) as
			 paragraphs (4) and (5), respectively; and
				(2)by inserting after paragraph (2) the
			 following:
					
						(3)Source identification
				programsIn carrying out a
				monitoring and notification program, a State or local government may develop
				and implement a coastal recreation waters pollution source identification and
				tracking program for coastal recreation waters adjacent to beaches or similar
				points of access that are used by the public and are not meeting applicable
				water quality standards for pathogens and pathogen
				indicators.
						.
				(c)Authorization of
			 AppropriationsSection 406(i)
			 of such Act (33
			 U.S.C. 1346(i)) is amended by striking $30,000,000 for
			 each of fiscal years 2001 through 2005 and inserting $40,000,000
			 for each of fiscal years 2010 through 2014.
			3.Funding for Beaches Environmental
			 Assessment and Coastal Health ActSection 8 of the Beaches Environmental
			 Assessment and Coastal Health Act of 2000 (114 Stat. 877) is amended by
			 striking 2005 and inserting 2014.
		4.State reportsSection 406(b)(4)(A)(ii) of the Federal
			 Water Pollution Control Act (as redesignated by section 2(b)(1) of this Act) is
			 amended by striking public and inserting public and all
			 environmental agencies of the State with authority to prevent or treat sources
			 of pathogenic contamination in coastal recreation waters.
		5.Use of rapid testing methods
			(a)Contents of State and local government
			 programsSection 406(c)(4)(A)
			 of the Federal Water Pollution Control Act (33 U.S.C. 1346(c)(4)(A)) is amended
			 by striking methods and inserting methods, including a
			 rapid testing method after the last day of the one-year period following the
			 date of validation of that rapid testing method by the
			 Administrator,.
			(b)Revised criteriaSection 304(a)(9)(A) of such Act
			 (33 U.S.C.
			 1314(a)(9)(A)) is amended by striking methods, as
			 appropriate and inserting methods, including rapid testing
			 methods.
			(c)Validation and use of rapid testing
			 methods
				(1)Validation of rapid testing
			 methodsNot later than
			 October 15, 2012, the Administrator of the Environmental Protection Agency (in
			 this Act referred to as the Administrator) shall complete an
			 evaluation and validation of a rapid testing method for the water quality
			 criteria and standards for pathogens and pathogen indicators described in
			 section 304(a)(9)(A) of the Federal Water Pollution Control Act (33 U.S.C.
			 1314(a)(9)(A)).
				(2)Guidance for use of rapid testing
			 methods
					(A)In generalNot later than 180 days after completion of
			 the validation under paragraph (1), and after providing notice and an
			 opportunity for public comment, the Administrator shall publish guidance for
			 the use at coastal recreation waters adjacent to beaches or similar points of
			 access that are used by the public of the rapid testing method that will
			 enhance the protection of public health and safety through rapid public
			 notification of any exceeding of applicable water quality standards for
			 pathogens and pathogen indicators.
					(B)PrioritizationIn developing such guidance, the
			 Administrator shall require the use of the rapid testing method at those
			 beaches or similar points of access that are the most used by the
			 public.
					(d)DefinitionSection 502 of such Act (33 U.S.C. 1362) is
			 amended by adding at the end the following:
				
					(26)Rapid testing methodThe term rapid testing method
				means a method of testing the water quality of coastal recreation waters for
				which results are available as soon as practicable and not more than 6 hours
				after the commencement of the rapid testing method in the
				laboratory.
					.
			(e)Revisions to rapid testing methods
				(1)In generalUpon completion of the validation required
			 under subsection (c)(1), and every 5 years thereafter, the Administrator shall
			 identify and review potential rapid testing methods for existing water quality
			 criteria for pathogens and pathogen indicators for coastal recreation
			 waters.
				(2)Revisions to rapid testing
			 methodsIf a rapid testing
			 method identified under paragraph (1) will make results available in less time
			 and improve the accuracy and reproducibility of results when compared to the
			 existing rapid testing method, the Administrator shall complete an evaluation
			 and validation of the rapid testing method as expeditiously as
			 practicable.
				(3)Reporting requirementUpon completion of the review required
			 under paragraph (1), the Administrator shall publish in the Federal Register
			 the results of the review, including information on any potential rapid testing
			 method proposed for evaluation and validation under paragraph (2).
				(4)Declaration of goals for rapid testing
			 methodsIt is a national goal
			 that by 2017, a rapid testing method for testing water quality of coastal
			 recreation waters be developed that can produce accurate and reproducible
			 results in not more than 2 hours after commencement of the rapid testing
			 method.
				6.Notification of Federal, State, and local
			 agenciesSection 406(c) of the
			 Federal Water Pollution Control Act (33 U.S.C. 1346(c)) is
			 amended—
			(1)in paragraph (5) by striking prompt
			 communication and inserting communication, within 24 hours of
			 the receipt of the results of a water quality sample,;
			(2)in subparagraph (A) of paragraph
			 (5)—
				(A)by inserting (i) in the case of any
			 State in which the Administrator is administering the program under section
			 402, before the Administrator the first place it
			 appears; and
				(B)by inserting at the end the
			 following:
					
						(ii)in the case of any State other than a State
				to which clause (i) applies, all agencies of the State government with
				authority to require the prevention or treatment of the sources of coastal
				recreation water pollution;
				and
						;
				(3)by redesignating paragraphs (6) and (7) as
			 paragraphs (7) and (8), respectively; and
			(4)by inserting after paragraph (5) the
			 following:
				
					(6)measures for an annual report to the
				Administrator, in such form as the Administrator determines appropriate, on the
				occurrence, nature, location, pollutants involved, and extent of any exceeding
				of applicable water quality standards for pathogens and pathogen
				indicators;
					.
			7.Content of State and local
			 programsSection 406(c) of the
			 Federal Water Pollution Control Act (33 U.S.C. 1346(c)) is
			 amended—
			(1)in paragraph (7) (as redesignated by
			 section 6(3) of this Act)—
				(A)by striking the posting and
			 inserting the immediate posting; and
				(B)by striking and at the
			 end;
				(2)by striking the period at the end of
			 paragraph (8) (as redesignated by section 6(3) of this Act) and inserting a
			 semicolon; and
			(3)by adding at the end the following:
				
					(9)the availability of a geographic
				information system database that such State or local government program shall
				use to inform the public about coastal recreation waters and that—
						(A)is publicly accessible and searchable on
				the Internet;
						(B)is organized by beach or similar point of
				access;
						(C)identifies applicable water quality
				standards, monitoring protocols, sampling plans and results, and the number and
				cause of coastal recreation water closures and advisory days; and
						(D)is updated within 24 hours of the
				availability of revised information; and
						(10)measures to ensure that closures or
				advisories are made or issued within 2 hours after the receipt of the results
				of a water quality sample that exceeds applicable water quality standards for
				pathogens and pathogen
				indicators.
					.
			8.Compliance reviewSection 406(h) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1346(h)) is
			 amended—
			(1)by redesignating paragraphs (1) and (2) as
			 subparagraphs (A) and (B), respectively;
			(2)by moving such subparagraphs 2 ems to the
			 right;
			(3)by striking In the and
			 inserting the following:
				
					(1)In generalIn
				the
					;
				and
			(4)by adding at the end the following:
				
					(2)Compliance reviewOn or before July 31 of each calendar year
				beginning after the date of enactment of this paragraph, the Administrator
				shall—
						(A)prepare a written assessment of compliance
				with all statutory and regulatory requirements of this section for each State
				and local government and of compliance with conditions of each grant made under
				this section to a State or local government;
						(B)notify the State or local government of
				such assessment; and
						(C)make each of the assessments available to
				the public in a searchable database on the Internet on or before December 31 of
				such calendar year.
						(3)Corrective actionIf a State or local government that the
				Administrator notifies under paragraph (2) is not in compliance with any
				requirement or grant condition described in paragraph (2) fails to take such
				action as may be necessary to comply with such requirement or condition within
				one year after the date of notification, any grants made under subsection (b)
				to the State or local government, after the last day of such one-year period
				and while the State or local government is not in compliance with all
				requirements and grant conditions described in paragraph (2), shall have a
				Federal share of not to exceed 50 percent.
					(4)GAO reviewNot later than December 31 of the third
				calendar year beginning after the date of enactment of this paragraph, the
				Comptroller General shall conduct a review of the activities of the
				Administrator under paragraphs (2) and (3) during the first and second calendar
				years beginning after such date of enactment and submit to Congress a report on
				the results of such
				review.
					.
			9.Publication of coastal recreation waters
			 pathogen listSection
			 304(a)(9) of the Federal Water Pollution Control Act (33 U.S.C.
			 1314(a)(9)) is amended by adding at the end the
			 following:
			
				(C)Publication of pathogen and pathogen
				indicator listUpon
				publication of the new or revised water quality criteria under subparagraph
				(A), the Administrator shall publish in the Federal Register a list of all
				pathogens and pathogen indicators studied under section
				104(v).
				.
		10.Adoption of new or revised criteria and
			 standardsSection 303(i)(2)(A)
			 of the Federal Water Pollution Control Act (33 U.S.C. 1313(i)(2)(A)) is amended
			 by striking paragraph (1)(A) each place it appears and inserting
			 paragraph (1).
		11.National list of beachesSection 406(g)(3) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1346(g)(3)) is amended by
			 striking The Administrator and all that follows through the
			 period and inserting Within 12 months after the date of the enactment of
			 the Clean Coastal Environment and Public
			 Health Act of 2009, and biennially thereafter, the Administrator
			 shall update the list described in paragraph (1)..
		12.Impact of climate change on pathogenic
			 contamination of coastal recreation waters
			(a)StudyThe Administrator shall conduct a study on
			 the long-term impact of climate change on pathogenic contamination of coastal
			 recreation waters.
			(b)Report
				(1)In generalNot later than one year after the date of
			 enactment of this Act, the Administrator shall submit to Congress a report on
			 the results of the study conducted under subsection (a).
				(2)Information on potential contaminant
			 impactsThe report shall
			 include information on the potential impacts of pathogenic contamination on
			 ground and surface water resources as well as public and ecosystem health in
			 coastal communities.
				(3)MonitoringThe report shall address monitoring
			 required to document and assess changing conditions of coastal water resources,
			 recreational waters, and ecosystems and review the current ability to assess
			 and forecast impacts associated with long-term change.
				(4)Federal actionsThe report shall highlight necessary
			 Federal actions to help advance the availability of information and tools to
			 assess and mitigate these effects in order to protect public and ecosystem
			 health.
				(5)ConsultationIn developing the report, the Administrator
			 shall work in consultation with agencies active in the development of the
			 National Water Quality Monitoring Network and the implementation of the Ocean
			 Research Priorities Plan and Implementation Strategy.
				13.Impact of excess nutrients on coastal
			 recreation waters
			(a)StudyThe Administrator shall conduct a study to
			 review the available scientific information pertaining to the impacts of excess
			 nutrients on coastal recreation waters.
			(b)Report
				(1)In generalNot later than one year after the date of
			 enactment of this Act, the Administrator shall transmit to the Committee on
			 Transportation and Infrastructure of the House of Representatives and the
			 Committee on Environment and Public Works of the Senate a report on the results
			 of the study conducted under
			 subsection (a).
				(2)ImpactsSuch report shall include information on
			 any adverse impacts of excess nutrients on coastal recreation waters, including
			 adverse impacts caused by algal blooms resulting from excess nutrients.
				(3)RecommendationsSuch report shall include recommendations
			 for action to address adverse impacts of excess nutrients and algal blooms on
			 coastal recreation waters, including the establishment and implementation of
			 numeric water quality criteria for nutrients.
				(4)ConsultationIn developing such report, the
			 Administrator shall consult with the heads of other appropriate Federal
			 agencies (including the National Oceanic and
			 Atmospheric Administration), States, and local government entities.
				
	
		
			Passed the House of
			 Representatives July 29, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
